Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/24/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim recites the area of the cross-sectional profile at the pipe outlet being greater than at least some percentage of another area.  However, theses ranges are not bounded.  
Claim 1, line 8-10; claim 10, line 7-9 recite “an area of the cross-sectional profile at the pipe outlet is at least 20% greater than an area of the cross-sectional profile at a point upstream from the pipe outlet a distance corresponding to 10% of the length of the tubular body” and “an area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at a last 10% of the length of the tubular body”, respectively. These recitations are not limited on the upper end of the respective range, so that all values past 20% (like 100%, 200%, 300%, 400%, etc) are included.  Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 2, line 1-3; claim 11, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 25% (like 100%, 200%, 300%, 400%, etc) are included. Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 3, line 1-3; claim 12, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 25% (like 100%, 200%, 300%, 400%, etc) are included. Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 4, line 1-3; claim 13, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so 
Claim 5, line 1-3; claim 14, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 6, line 1-3; claim 15, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 7, line 1-3; claim 16, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claim 8, line 1-3; claim 17, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Because the range is unbounded, the claims are not described in the disclosure in such a way as to reasonably convey to one skilled in the art at the time of effective filing that the inventor(s) had possession of the claimed invention.
Claims dependent thereon are rejected for the same reasons. 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the 
Claim 1, line 8-10; claim 10, line 7-9 recite “an area of the cross-sectional profile at the pipe outlet is at least 20% greater than an area of the cross-sectional profile at a point upstream from the pipe outlet a distance corresponding to 10% of the length of the tubular body” and “an area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at a last 10% of the length of the tubular body”, respectively. These recitations are not limited on the upper end of the respective range, so that all values past 20% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0025 of the instant application states “the pipe outlet 25 is more than 50% greater than the area of the cross-sectional profile 27 immediately upstream of the last 10% of the length L.”  However, the claims and specification does not describe nor do the drawings show any details of the diffuser pipe which would allow for a 400% increase of the area of the cross-sectional profile during the last 10% of the length L.  Thus, the breadth of the claims provides no direction (factual consideration A, above) with respect to achieving the unbounded increase in area during the last 10% of the pipe length.   Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 10% of the pipe length.   
Claim 2, line 1-3; claim 11, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 25% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0025 of the instant application states “the pipe outlet 25 is more than 50% greater than the area of the cross-sectional profile 27 immediately upstream of the last 10% of the length L.”  However, the claims and specification does not describe nor do the drawings show any details of the diffuser pipe which would allow for a 400% increase of the area of the cross-sectional profile during the    Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 10% of the pipe length.   
Claim 3, line 1-3; claim 12, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0025 of the instant application states “the pipe outlet 25 is more than 50% greater than the area of the cross-sectional profile 27 immediately upstream of the last 10% of the length L.”  However, the claims and specification does not describe nor do the drawings show any details of the diffuser pipe which would allow for a 400% increase of the area of the cross-sectional profile during the last 10% of the length L.  Thus, the breadth of the claims provides no direction (factual consideration A, above) with respect to achieving the unbounded increase in area during the last 10% of the pipe length.   Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 10% of the pipe length.   
Claim 4, line 1-3; claim 13, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 40% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0026 of the instant application states “The diffuser pipe 20 having the area curve 30A thereby undergoes an area change of at least 60% in the last 20% of the length L of the diffuser pipe 20. Indeed, and as shown in Fig. 4, the cross-sectional profiles 27 of the area curve 30A increase in area by more than 50% over the last 20% of the length L.”  However, the claims and    Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 20% of the pipe length.   
Claim 5, line 1-3; claim 14, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0026 of the instant application states “The diffuser pipe 20 having the area curve 30A thereby undergoes an area change of at least 60% in the last 20% of the length L of the diffuser pipe 20. Indeed, and as shown in Fig. 4, the cross-sectional profiles 27 of the area curve 30A increase in area by more than 50% over the last 20% of the length L.”  However, the claims and specification does not describe nor do the drawings show any details of the diffuser pipe which would allow for a 400% increase of the area of the cross-sectional profile during the last 20% of the length L.  Thus, the breadth of the claims provides no direction (factual consideration A, above) with respect to achieving the unbounded increase in area during the last 20% of the pipe length.   Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 20% of the pipe length.   
Claim 6, line 1-3; claim 15, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.” This recitation is not limited on the upper end of the range, so that all values past 60% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0026 of the    Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 20% of the pipe length.   
Claim 7, line 1-3; claim 16, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.”  This recitation is not limited on the upper end of the range, so that all values past 50% (like 100%, 200%, 300%, 400%, etc) are included.  Paragraph 0027 of the instant application states “For the area curve 30A, the cross-sectional profiles 27 increase in area by at least 50% over the last 30% of the length L of the tubular body 22.”  However, the claims and specification does not describe nor do the drawings show any details of the diffuser pipe which would allow for a 400% increase of the area of the cross-sectional profile during the last 30% of the length L.  Thus, the breadth of the claims provides no direction (factual consideration A, above) with respect to achieving the unbounded increase in area during the last 30% of the pipe length.   Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 30% of the pipe length.   
Claim 8, line 1-3; claim 17, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the    Likewise, the specification provides no direction or working examples (factual considerations F and G, above) with respect to achieving the unbounded increase in area during the last 30% of the pipe length.   
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3; claim 3, line 2-3 recites the limitation “the last 10%”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1, line 11 recites “corresponding to a last 10% of the length of the tubular body”.
Claim 4, line 2 and 3; claim 13, line 2 and 3 recites the limitation “the area” and “the last 20%”, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, it is an area and a last 20%.
Claim 7, line 2 and 3; claim 16, line 2 and 3 recites the limitation “the area” and “the last 30%”, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, it is an area and a last 30%.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20150226232).
Regarding claim 1, Duong discloses a compressor diffuser (Figure 1, 20) for a gas turbine engine (Figure 1, 10), the compressor diffuser comprising: diffuser pipes (Figure 3, 40. Paragraph 0026) having a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4, 140) extending therethrough, the tubular body including a first portion (Figure 4, 141) extending in a generally radial direction (The radial direction with respect to Figure 3, 11) from an inlet (Figure 4, 148) of the tubular body, a second portion (Figure 4, 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4, 144), and a bend portion (Figure 4, 145) fluidly linking the first portion and the second portion, the tubular body having a (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in a plane normal (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis) to the pipe center axis, an area of the cross-sectional profile at the pipe outlet (The area of the cross sectional profile at the pipe outlet) is greater than an area of the cross-sectional profile at a point upstream from the pipe outlet a distance corresponding to a last 10% of the length of the tubular body (The area of the cross sectional profile at 90% of the pipe length with the inlet being at 0%.  Paragraph 0025 and 0028).
Duong does not disclose the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the point upstream from the pipe outlet the distance corresponding to the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the point upstream from the pipe outlet the distance corresponding to the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the point upstream from the pipe outlet the distance corresponding to the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 2, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 3, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 4, Duong teaches the invention as claimed.
Duong further discloses wherein the area of the cross-sectional profile at the pipe outlet is greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body (The area of the cross sectional profile at 80% of the pipe length. Paragraph 0025 and 0028).
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 5, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 6, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 7, Duong teaches the invention as claimed.
Duong further discloses wherein the area of the cross-sectional profile at the pipe outlet is greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body (The area of the cross sectional profile at 70% of the pipe length. Paragraph 0025 and 0028).
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 8, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 10, Duong discloses a diffuser pipe (Figure 3, 40. Paragraph 0026) comprising a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4, 140) extending therethrough, the tubular body including a first portion (Figure 4, 141) extending in a generally radial direction (The radial direction with respect to Figure 3, 11) from an inlet (Figure 4, 148) of the tubular body, a second portion (Figure 4, 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4, 144), and a bend portion (Figure 4, 145) fluidly linking the first portion and the second portion, the tubular body having a length (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in a plane normal (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis) to the pipe center axis, an area of the cross-sectional profile at the pipe outlet (The area of the cross sectional profile at the pipe outlet) is greater than an area of the cross-sectional profile at a last 10% of the length of the tubular body (The area of the cross sectional profile at 90% of the pipe length with the inlet being at 0%.  Paragraph 0025 and 0028).
Duong does not disclose the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 20% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 11, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 25% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 12, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the last 10% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 13, Duong teaches the invention as claimed.
Duong further discloses wherein the area of the cross-sectional profile at the pipe outlet is greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body (The area of the cross sectional profile at 80% of the pipe length. Paragraph 0025 and 0028).
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 40% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 14, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 15, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.  Thus, the claimed limitation of the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 16, Duong teaches the invention as claimed.
Duong further discloses wherein the area of the cross-sectional profile at the pipe outlet is greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body (The area of the cross sectional profile at 70% of the pipe length. Paragraph 0025 and 0028).
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is at least 50% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.
Regarding claim 17, Duong teaches the invention as claimed.
Duong does not disclose wherein the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body.
However, Duong teaches in paragraph 0025 and 0028 that increasing the cross sectional area along the length of the pipe is a results-effective variable that controls diffusion, velocity, and pressure of the gas through the diffuser.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body in order to optimize the diffusion, velocity, and pressure of the gas through the diffuser.

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong as applied to claim 1, 10 above, and further in view of Yu (US 3860360).
Regarding claim 9, Duong teaches the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in area over an upstream segment (The areas of the cross-sectional profiles of the portion of the tubular body from 0 to 80% of the length with the inlet being at 0%) of the tubular body starting at 0% of the length of the tubular body and terminating at 80% of the length of the tubular body (Paragraph 0025 and 0028).

However, Yu teaches a compressor diffuser (Figure 1, 15) for a gas turbine engine (Intended use, the compressor diffuser can be used in a gas turbine engine), the compressor diffuser comprising: diffuser pipes (The pipe of Figure 8) having a tubular body (The tubular body of the pipe) defining a pipe center axis (The central axis of Figure 8)  extending therethrough, the tubular body having a length (The length of the pipe) defined between an inlet (Figure 3) and a pipe outlet (Figure 8), the tubular body having cross-sectional profiles defined in a plane normal to the pipe center axis (The cross-sectional profiles defined in a plane normal to the pipe center axis.  Figure 3-7), an area of the cross-sectional profile at the pipe outlet (Figure 7) is greater than an area of the cross-sectional profile at a point upstream from the pipe outlet a distance corresponding to 10% of the length of the tubular body (The cross sectional profile at 90% of the pipe length with the inlet being at 0%.  Column 4, line 35-55), wherein the cross-sectional profiles increase linearly in area over an upstream segment (The areas of the cross-sectional profiles of the portion of the tubular body from 0 to 80% of the length with the inlet being at 0%) of the tubular body starting at 0% of the length of the tubular body and terminating at 80% of the length of the tubular body (Column 4, line 35-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area as taught by and suggested by Yu in order to provide for smooth reduction in velocity and consequent conversion of velocity head into static head (Column 2, line 15-22.  The modification linearly increases the cross-sectional profiles).
Regarding claim 18, Duong teaches the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in area over an upstream segment (The areas of the cross-sectional profiles of the portion of the tubular body from 0 to 80% of the length with the inlet being at 0%) of the tubular body starting at (Paragraph 0025 and 0028).
Duong does not disclose the cross-sectional profiles increase linearly in area.
However, Yu teaches a diffuser pipe (The pipe of Figure 8) having a tubular body (The tubular body of the pipe) defining a pipe center axis (The central axis of Figure 8)  extending therethrough, the tubular body having a length (The length of the pipe) defined between an inlet (Figure 3) and a pipe outlet (Figure 8), the tubular body having cross-sectional profiles defined in a plane normal to the pipe center axis (The cross-sectional profiles defined in a plane normal to the pipe center axis.  Figure 3-7), an area of the cross-sectional profile at the pipe outlet (Figure 7) is greater than an area of the cross-sectional profile at a point upstream from the pipe outlet a distance corresponding to 10% of the length of the tubular body (The cross sectional profile at 90% of the pipe length with the inlet being at 0%.  Column 4, line 35-55), wherein the cross-sectional profiles increase linearly in area over an upstream segment (The areas of the cross-sectional profiles of the portion of the tubular body from 0 to 80% of the length with the inlet being at 0%) of the tubular body starting at 0% of the length of the tubular body and terminating at 80% of the length of the tubular body (Column 4, line 35-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area as taught by and suggested by Yu in order to provide for smooth reduction in velocity and consequent conversion of velocity head into static head (Column 2, line 15-22.  The modification linearly increases the cross-sectional profiles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/            Examiner, Art Unit 3741